DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
Response to Amendment
The amendment of claim 1 is supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-3, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamberty et al (US 2012/0110752).
Lamberty teaches a composition comprising a hydrophobic particulate material such as metal oxide or silicon dioxide covered with perfluorsiloxanes, a film former such as fluoropolymer and a solvent such as perfluorohexane [0023, 0044, 0056]. It is noted that the instant specification discloses “colloidal particles are composed of, at minimum, the 
Lamberty does not expressly name a single embodiment having the claimed composition.
However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
In response to applicant's argument the particles of a hydrophobized metal oxide being an optional and separate entity, it is noted that Lamberty discloses in [0023] that the silicon-based molecule may be adsorbed or coated onto the metal oxide particles, 
In response to applicant's argument regarding water-in-oil emulsions, it is noted that Lamberty discloses the invention may be anhydrous or in the form of emulsions, the form of emulsions is just one embodiment. Additionally, the emulsions refer to compositional vehicle, see 0054. The particles of Lamberty exist in the composition as a colloidal suspension no matter what the vehicle is.  
In response to applicant's argument that the colloidal or particulate nature of the composition is in the fluorinated siloxane portion and not in particles of a hydrophobized metal oxide portion, however, the instant specification discloses wherein the liquid compositions include hydrophobized metal oxide…, the microscopic colloidal particles may further include one or both of these additional components. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763